NOT DESIGNATED FOR PUBLICATION

                                           No. 124,432

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      DAVID PAUL JONES,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Geary District Court; COURTNEY D. BOEHM, judge. Opinion filed July 22, 2022.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2021 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., ATCHESON and ISHERWOOD, JJ.


       PER CURIAM: David Paul Jones appeals the district court's determination that he is
not entitled to a day of jail credit for the approximately 13 hours he spent in jail. We
granted Jones' motion for summary disposition under Supreme Court Rule 7.041A (2022
Kan. S. Ct. R. at 48). Based on our review of the record, we affirm the district court's
decision.


       After Jones entered into a plea agreement with the State, he pled no contest to one
count each of aggravated assault, aggravated endangering a child, and criminal damage to
property. The district court subsequently sentenced Jones to 33 months in prison but
suspended the sentence and placed him on probation for a period of 24 months. The

                                                 1
district court also ruled that Jones is not entitled to receive a day of jail credit for the
approximately 13 hours he spent in jail on August 31, 2020.


       On appeal, the sole issue presented is whether the district court erred for not
granting him a day of jail time credit for the 13 hours or so he spent in jail. See K.S.A.
2021 Supp. 21-6615(a) (a defendant is to receive a credit against a sentence of "an
allowance for the time which the defendant has spent incarcerated pending the disposition
of the defendant's case"). In his motion for summary disposition, Jones candidly cites
State v. Peterson, 29 Kan. App. 2d 792, 794, 31 P.3d 317 (2001), for the proposition that
"absent specific statutory authority, a 'day' is defined as a 24-hour period." Accordingly,
we conclude that it is appropriate to affirm the district court. In doing so, we do not
address how a partial day of pretrial detention might be treated under other circumstances
that are not at issue in this case.


       Affirmed.




                                                2